Citation Nr: 9934888	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-89 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
knee injury, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
right knee scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the December 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's claims of entitlement to a disability rating 
greater than 30 percent for residuals of right knee injury, 
and for a compensable evaluation for residuals of a shrapnel 
wound injury to the chest.  Also in the December 1995 
decision the RO denied the veteran's claim of clear and 
unmistakable error in an August 1988 rating decision that 
failed to grant service connection for a back disability as 
secondary to service-connected residuals of a right knee 
injury.  Pursuant to a hearing officer's decision, in April 
1997, the RO increased the veteran's service-connected 
residuals of a shrapnel wound injury to the chest to 10 
percent disabling.  

The case was previously before the Board in January 1998 when 
the claim of clear and unmistakable error in the August 1988 
rating decision was denied.  At that time the issues of 
increased rating for right  knee disability and residuals of 
shrapnel wound to the chest were remanded for further 
evidentiary development.  In April 1999 the veteran withdrew 
his appeal regarding the evaluation of the service-connected 
chest wound.  

This appeal also arises from the May 1999 rating action which 
granted service connection for a scar of the right knee, 
evaluated as noncompensably disabling.  The veteran has 
appealed the denial of a compensable evaluation for the 
service-connected scar.  


REMAND

The record reflects that in October 1999 the veteran's 
representative notified VA of his disagreement with the RO's 
May 1999 denial of service connection for arthritis of the 
right knee.  However, no statement of the case has been 
issued addressing that claim.  The claim is inextricably 
intertwined with the issue of increased rating for residuals 
of right knee injury currently before the Board.  The U. S. 
Court of Appeals for Veterans Claims (Court) has held that a 
claim which is inextricably intertwined with another claim 
that remains undecided and pending before the VA must be 
adjudicated prior to a final order on the pending claim. 
Harris v. Derwinski, 1 Vet.App. 180 (1991).  Thus full 
procedural development of the veteran's appeal regarding 
service connection for right knee arthritis, must be 
conducted prior to the Board's review of the inextricably 
intertwined issue of increased rating for residuals of right 
knee injury.  

It is further noted that the report of right knee x-rays 
conducted by VA in December 1998 refers to a previous study 
dated in May 1996 which is not of record.  In this regard VA 
adjudicators are charged with constructive notice of 
documents generated by VA. Bell v. Derwinski, 2 Vet. App. 611 
(1992).  This is so even if the documents have not been made 
part of the record in a claim for benefits.  The referenced 
report should be associated with the claims folder prior to 
appellate review.  

In addition, the record reflects that on VA examination in 
December 1998, the examiner recorded the following ambiguous 
finding regarding the veteran's right knee scar: "[t]he scar 
tissue was somewhat sensitive to light palpation, though not 
painful to palpation."  Subsequently, the veteran has 
asserted that the above reflects a misunderstanding by the 
doctor of the veteran's statement that his scar was tender to 
even "slight touch."  Further clarification of this matter 
is warranted to ensure a fully informed decision on the 
veteran's appeal.  

Therefore, the case is REMANDED for the actions listed below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should obtain a copy of the 
May 1996 x-ray report referenced above 
for association with the claims folder. 

3.  Following the completion of the above 
requested development the veteran should 
be provided a special VA examination to 
assess the nature and extent of residuals 
of right knee injury, to include right 
knee scar.  All indicated special tests 
and studies, should be conducted and all 
clinical findings and diagnoses 
attributable to the service-connected 
injury should be clearly set forth in the 
examination report.  The examiner should 
clearly describe all manifestations of 
the residuals of service-connected 
injury, to include an indication of 
whether the veteran has a residual scar 
which is demonstrated to be tender and 
painful.

4.  The veteran and his representative 
should be provided a statement of the 
case addressing the issue of service 
connection for right knee arthritis and 
the appropriate period for response 
thereto.  In the event that the veteran 
perfects a timely appeal of the claim, 
the issue should be certified to the 
Board for appellate review.  

5.  The RO should also review the 
veteran's claims for increased rating for 
residuals of right knee injury and scar, 
on the basis of all evidence of record 
and all applicable law and regulations, 
to include, if appropriate, consideration 
of the Precedential opinions issued by VA 
General Counsel regarding the assignment 
of separate ratings for arthritis and 
instability in the knee under Diagnostic 
Codes 5003 and 5257.  See VAOPGCPREC 23-
97 (July 1, 1997; revised July 24, 1997), 
and VAOPGCPREC 9-98 (Aug. 14, 1998).  If 
any action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and the applicable time to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


